
	

114 HR 59 IH: Building Bridges and Transforming Resentment and Unfairness to Support and Trust for Municipal Law Enforcement Act of 2015
U.S. House of Representatives
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 59
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2015
			Ms. Jackson Lee introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To provide for a reduction in the amount that may be awarded to a unit of local government under
			 subpart 1 of part E of title I of the Omnibus Crime Control and Safe
			 Streets Act of 1968 (42 U.S.C. 3750 et seq.) for a unit of local
			 government that funds an amount that is greater than 18 percent of its
			 operating budget using revenue generated from collecting fines and other
			 fees related to violations of traffic laws, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Building Bridges and Transforming Resentment and Unfairness to Support and Trust for Municipal Law
			 Enforcement Act of 2015 or the Build TRUST Act of 2015.
		2.FindingsCongress finds the following:
			(1)The growing trend of local units of government using traffic fines and traffic court fees and costs
			 as revenue generators promotes unfair, excessive targeting of citizens by
			 law enforcement agents, infringes on civil liberties, and promotes
			 reliance on unpredictable revenue sources.
			(2)The growing trend of local units of government using traffic fines and traffic court fees and costs
			 as revenue generators has the potential to breed public cynicism and
			 distrust of local law enforcement agencies, and to lessen public
			 confidence that the laws are being enforced impartially and the criminal
			 justice system is administered equally.
			3.Reduction in grant funding for units of local government
			(a)Collection of fines for violations of traffic lawsExcept as provided in subsection (b) or section 4, a unit of local government which, during the
			 previous 3 fiscal years, funded an amount that, on average, was greater
			 than 18 percent of its operating budget using revenue generated from
			 collecting fines and other fees related to violations of traffic laws,
			 shall, in the case of a unit of local government receiving grant funds
			 under subpart 1 of part E of title I of the Omnibus Crime Control and Safe
			 Streets Act of 1968 (42 U.S.C. 3750 et seq.), receive only 25 percent of
			 the grant award that would have otherwise been awarded to that unit of
			 local government under such subpart.
			(b)Disproportionate racial composition of law enforcement agenciesIn the case of a unit of local government described in subsection (a) for which, during the
			 previous fiscal year, the percentage of individuals who identify as a race
			 who were employees of the law enforcement agency for that unit of local
			 government, and the percentage of individuals who identify as that race
			 who live in the jurisdiction which that law enforcement agency serves,
			 differs by greater than 30 percent, the unit of local government shall
			 receive only 5 percent of the grant award that would have otherwise been
			 awarded to that unit of local government under subpart 1 of part E of
			 title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42
			 U.S.C. 3750 et seq.).
			(c)Obligation of StatesA State that receives a grant award under subpart 1 of part E of title I of the Omnibus Crime
			 Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.), which does
			 not reduce a subgrant award made under such grant to a unit of local
			 government in its jurisdiction in accordance with this section, shall, in
			 the succeeding fiscal year, receive only 50 percent of the grant award
			 that would have otherwise been awarded to that State under such subpart.
			(d)ReallocationAny funds withheld from a State or unit of local government from a direct grant award by the
			 Attorney General shall be reallocated in accordance with subpart 1 of part
			 E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42
			 U.S.C. 3750 et seq.).
			4.ExemptionsThe provisions of section 3 shall not apply in the case of any unit of local government—
			(1)that serves a population of less than 15,000 people and so certifies to the Attorney General; or
			(2)to which the Attorney General has granted a waiver under section 5.
			5.WaiversThe Attorney General may, in his or her discretion, grant a waiver under this section to any unit
			 of local government for good cause shown, and shall consider the following
			 factors:
			(1)Whether, resulting from allegations of excessive uses of force, false arrests, improper searches
			 and seizures, failures to discipline officers sufficiently, or failure to
			 supervise officers, the unit of local government is subject to a consent
			 decree or Memorandum of Understanding, or the subject of an investigation
			 by the Special Litigation Section of the Civil Rights Division of the
			 Department of Justice.
			(2)Whether the unit of local government has taken affirmative action to ensure that adequate practices
			 and procedures are in place to increase public trust and confidence in the
			 impartial and equitable administration of justice, including—
				(A)whether incidents of officer involved shootings and uses of excessive force are investigated by a
			 Special Prosecutor appointed by the Governor, State Attorney General, or
			 Presiding Judge of the local court of jurisdiction;
				(B)whether incidents of officer involved shootings and uses of excessive force are adjudicated in a
			 public proceeding rather than the grand jury process.
				(3)Whether the minority community is equitably represented in the municipality’s legislative body and
			 executive departments.
			
